Case 5:18-cv-05558-BLF Document 28 Filed 03/03/20 Page 1 of 1

AO 399 (01/09)(CAND 399 Rev. 06-19) Waiver of the Service of Summons Rr
UNITED STATES DISTRICT COURT ="
NORTHERN DISTRICT OF CALIFORNIA “Op , <—
rE, a Z
aN, Ly “ ur
SHIKEB SADDOZAI ) OS 0,5
— nn Syn ~.
Plaintiff ) 4059 ae ‘
v. ) Civil Action No. 18-cv-05558-BLF “iy.
CLAWSON ) Ma
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

I have received your request to waive service of a summons in this action along with a copy of the complaint, two copies
of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s jurisdiction, and
the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answey or a motion under Rule 12 within
60 days from 1/29/2020 ___, the date when this request was sent (or 90 days/if it was sent outside the United
United States). If I fail to do so, a default judgment will be entered against ne or the entity | represent.

pate: 3 [2/2020 qf Ly re
DAF hile ico SBN 273202 —

Printed name

ree DEerFEenDerr ChrhuUsen

    

i
\

 

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the
United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure,

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has no
jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of a summons
or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and
file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
